Title: To Thomas Jefferson from Frank Newman, 14 February 1807
From: Newman, Frank
To: Jefferson, Thomas


                        
                            The President
                            
                            
                                Grange Near  Maryland
                                Feby. 14. 1807
                        
                        Impressed with a lively sentiment of the necssity of repelling the efforts of the internale as well as
                            external Enemies of our excellent Government: and receiving the wisdom of your administration, I take the Liberty of Making a
                            tender of my Military Services wherever & Whenever you may think proper to command them
                        I have the Honour to be Sir, with the most profound respect Your Obedient Servant
                        
                            F Newman, Capt Commandant
                            1st. Troop 5th Brigade
                            Maryland Militia
                        
                    